Citation Nr: 1540728	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-08 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1965 to November 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Tinnitus was not manifested in, and is not shown to be related to, the Veteran's service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.307, 3.3309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in July 2009, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records are associated with the record and pertinent private and VA medical records have been secured.  He was afforded a VA examination.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The November 1967 report of medical history and separation examination show no indication of tinnitus.  

The Veteran's discharge certificate shows he was an electrician.

The Veteran was seen in a private facility in December 2005.  In response to a questionnaire asking whether he had experienced ringing in the ears, the Veteran responded in the negative.  

The Veteran was seen in the audiology clinic of a VA facility in March 2009.  He reported non-localizing intermittent tinnitus, and a history of noise exposure due to loud power tools was noted.  It was also indicated he had recreational noise exposure from hunting.

In August 2009, the Veteran's wife wrote that for as long as she had been married to the Veteran, he had mentioned ringing in the ears.

Statements dated in August 2009 and March 2011 were received from R.G.  He noted he had served with the Veteran and stated they had noise exposure in service from generators and small arms fire.  He stated they had been in combat situations.   He added that he believed the Veteran's tinnitus was due to his time in Vietnam.  He referred to the fact that the "deafening sound of the firing kept our ears ringing."

On March 2013 VA examination, the Veteran reported recurrent tinnitus.  The audiologist concluded it was less likely than not that tinnitus was caused by or the result of noise exposure in service.  Her rationale was that the Veteran stated he did not know when the onset of tinnitus occurred, and that because he was unable to provide a nexus between the onset of tinnitus and service, it was deemed less likely to have been due to service, to include noise exposure therein.  She acknowledged that while tinnitus and hearing loss often co-exist and may potentially have a similar etiology (noise exposure), the presence of hearing loss does not necessarily result in tinnitus as the conditions can exist independently of each other.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them tinnitus as organic diseases of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may be granted for such chronic diseases based solely on continuity.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that service connection is warranted for tinnitus.  He has submitted statements from his wife and a service buddy in support of his claim.  The statement from R.G. suggests the Veteran had ringing in the ears in service.  

As the Veteran has indicated, during the March 2013 VA examination and again in the August 2015 informal hearing presentation, that he is unclear when his tinnitus began, service connection on the basis of continuity of symptomatology is not warranted.  The evidence of record does not otherwise reflect continuity of symptomatology as there was no mention of tinnitus on the service separation examination in November 1967, and as he denied that he had ever had ringing in the ears when he was treated at a private facility in 2005.  

As noted above, following the VA examination in March 2013, the examiner concluded that tinnitus was not related to service.  The examiner also indicated that while tinnitus and hearing loss can coexist, they can also exist independently.  There is no competent evidence which indicates that his tinnitus is related to his service-connected hearing loss.  She provided a rationale for her opinion.  The Board finds that the medical opinion is of greater probative value than the Veteran's assertions regarding the onset of tinnitus.

The Veteran's assertions that tinnitus is related to noise exposure in service or service-connected hearing loss are not competent evidence in this matter.  Laypersons are competent to provide opinions on some medical issues.  However, the etiology of a tinnitus falls outside the realm of common knowledge of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The Veteran has not provided any competent medical evidence showing that tinnitus is related to service.  

The Veteran's representative noted that the VA examiner stated that the Veteran was unable to provide a "nexus" between tinnitus and service.  He claims that this erroneously placed the burden on the Veteran for providing that link.  However, the Board finds that the 2013 is not inadequate and that a new examination is not warranted.  A review of the examiner's opinion shows that when it is read in context, it was not indicating that the Veteran was required to provide a medical opinion or shoulder an undue burden.  Rather, the audiologist made this statement after noting the Veteran was unable to state when tinnitus began.  As noted above, continuity of symptomatology, if asserted by the Veteran (or otherwise by the evidence of record) can, in essence, satisfy the "nexus" requirement.  In fact, the Veteran's grant of service connection for hearing loss was based in part on his statements that he had hearing loss since shortly after service in the late 1960s.  

In summary, the preponderance of the evidence of record establishes that the Veteran's tinnitus became manifest years after, and is not shown to be related to, his service.  Accordingly, the preponderance of the evidence is against the claim for service connection for tinnitus.


ORDER

Service connection for tinnitus is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


